IN THE SUPREME COURT OF THE STATE OF DELAWARE


JAVIER PEREZ,                            §
                                         §     No. 133, 2019
         Defendant Below,                §
         Appellant,                      §
                                         §     Court Below: Superior Court
         v.                              §     of the State of Delaware
                                         §
STATE OF DELAWARE,                       §
                                         §     Cr. ID No. 1804006358 (N)
         Plaintiff Below,                §
         Appellee.                       §

                               Submitted: November 13, 2019
                               Decided:   December 3, 2019

Before SEITZ, Chief Justice; VALIHURA, and TRAYNOR, Justices.

                                        ORDER

         This 3rd day of December, 2019, having considered the briefs and the record

below, it appears to the Court that:

         (1)    Javier Perez is not a United States citizen, his native language is

Spanish, and he has lived in this country for 30 years. On April 11, 2018, police

arrested and charged Perez with Fifth Offense DUI, Following Too Closely, Failure

to Report Address Change and Failure to have Possession of Registration. Perez

discussed his case with his attorney, with the assistance of an interpreter, and

understood what they discussed.1 At one meeting, Perez brought a relative in case


1
    App. to Opening Br. at A-9-12.
he needed an interpretation, but the relative only assisted once.2 On October 30,

2018, Perez, with the assistance of an interpreter, knowingly and intelligently pled

guilty to Fifth Offense DUI. Then on March 1, 2019, Perez was sentenced without

the assistance of an interpreter. At sentencing, he did not request an interpreter, nor

did he indicate that he did not understand the proceedings.3

       (2)    On appeal, Perez argues that the Superior Court violated his rights

under the Due Process and Equal Protection Clauses of the United States

Constitution when it did not provide a Spanish interpreter during his sentencing

hearing.4 Because this issue was not raised in the Superior Court, we review for

plain error. “[P]lain error is limited to material defects which are apparent on the

face of the record; which are basic, serious and fundamental in their character, and

which clearly deprive an accused of a substantial right, or which clearly show

manifest injustice.”5

       (3)    We have held that “[a] criminal defendant who is unable to understand

the English language is effectively denied the right to consult with an attorney, to

confront his or her accusers, and/or to waive constitutional rights knowingly,




2
  Opening Br. at 3.
3
  App. to Opening Br. at A-22-26.
4
  Opening Br. at 6.
5
  Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).



                                              2
intelligently, and voluntarily.”6 Perez’s attorney failed to request an interpreter at

sentencing. But, after a careful review of the record, we find that Perez entered his

plea knowingly, voluntarily and intelligently.

       (4)     With the assistance of an interpreter, counsel discussed the plea with

Perez ahead of time, advised him of his rights under the Constitution, discussed the

immigration consequences with him, and answered his questions to his satisfaction.7

Even though Perez is not a citizen of the United States,8 he has lived in the country

for 30 years.9 During questioning from the court, he apologized for his English, and

the court replied that it understood him.10 The record supports, and Perez did not

dispute, that Perez understands English and knew the potential consequences of

pleading guilty. Thus, sentencing him without an interpreter did not violate his

constitutional rights, and the Superior Court did not plainly err.

       NOW, THEREFORE IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                    BY THE COURT:

                                                    /s/ Collins J. Seitz, Jr.
                                                         Chief Justice



6
  Chao v. State, 604 A.2d 1351, 1362 (Del. 1992), overruled on other grounds by Williams v. State,
818 A.2d 906 (Del. 2002).
7
  App. to Opening Br. at A-9.
8
  Id. at A-10.
9
  Id. at A-19.
10
   Id. at A-24.

                                                3